Webb, Judge.
This is a proceeding for the adoption of a minor child, which was denied and dismissed by the trial court. There is no written consent of the parents to the adoption of the child, nor any reason shown for an exemption from this requirement. Code Ann. § 74-403. Further, there is no transcript of evidence before this court. The appellants having failed to comply with Code Ann. § 74-403, and having failed to comply with the requirements of law with reference to a transcript of evidence (Adams v. Chapman, 115 Ga. App. 7 (153 SE2d 730); Miller v. Parks, 124 Ga. App. 4,6 (183 SE2d 88)), the judgment of the trial court must be affirmed.

Judgment affirmed.


Pannell, P. J., and Evans, J., concur.